 Case 1:18-cv-01608-RGA Document 35 Filed 02/14/20 Page 1 of 7 PageID #: 433



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 GRACENOTE, INC.,                                )
                                                 )
                Plaintiff,                       )
                                                 )   C.A. No. 18-1608-RGA
        v.                                       )
                                                 )
 FREE STREAM MEDIA CORP.                         )
 d/b/a SAMBA TV,                                 )
                                                 )
                Defendant.                       )

                             SOURCE CODE ACCESS AGREEMENT

       The parties jointly move for and stipulate to the entry of this Source Code Access

Agreement, which will supplement the general Protective Order to be submitted by the parties.

       1.      Unless otherwise agreed to in writing between the Producing Party and the

Receiving Party, all relevant and properly requested source code shall only be provided on a

secured stand-alone computer (a computer not connected to a network, Internet, or a peripheral

device, “Source Code Computer”) residing in a locked room or other secure location at the

offices of (a) the Producing Party, (b) the Producing Party’s outside counsel, (c) any other

location to which the parties jointly agree. The election between the above locations for

production rests with the Producing Party.

       2.      Source code review shall be conducted during regular business hours (9:00 a.m.

through 5:00 p.m. local time) or at other mutually agreeable times. The parties agree to

cooperate in good faith, such that maintaining the Producing Party’s source code at the offices of

the Producing Party or the Producing Party’s Outside Counsel or any other facility will not

unreasonably hinder the Receiving Party’s ability to efficiently and effectively conduct the

prosecution or defense of this action.
 Case 1:18-cv-01608-RGA Document 35 Filed 02/14/20 Page 2 of 7 PageID #: 434



       3.      The Receiving Party must give reasonable notice to the Producing Party, at least

five (5) business days in advance of the requested inspection, each time the Receiving Party

requests a review of source code on the Source Code Computer. The Receiving Party is entitled

to inspect on as many separate occasions as reasonably needed within the timing procedures

identified above and the Court’s fact discovery deadline.

       4.      The Receiving Party shall identify in writing all individuals it requests be given

access to the source code at least ten (10) business days prior to the first inspection. Proper

identification includes the individual’s full name, city and state of the individual’s primary

residence, and current employer(s). Each party can identify no more than two (2) experts for

source code review. The Producing Party may object to providing access to any persons so

identified and, if so, must set forth in detail the grounds on which it is objecting. The Producing

Party may also deny access to any individual who fails to properly provide identification.

Objections and denials of access must be in writing, and disputes over such issues shall be

presented to the Court for resolution unless resolved by agreement among the parties.

       5.      The Source Code Computer shall have disk encryption and be password

protected. The Producing Party shall provide a manifest of the contents of the Source Code

Computer, listing the name and location of every source and executable file escrowed on the

computer. The manifest shall be supplied in electronic form on the Source Code Computer.

       6.      The parties shall take reasonable steps to produce all source code with any

software required to allow review of the code in a manner reasonably equivalent to the review in

the ordinary course of business by the Producing Party. At minimum, this will include software

utilities that provide the ability to (a) view, search, and line-number any source file, (b) search




                                                 -2-
 Case 1:18-cv-01608-RGA Document 35 Filed 02/14/20 Page 3 of 7 PageID #: 435



for a given pattern of text through a number of files, and (c) compare two files and display their

differences.

       7.      The Receiving Party may request that other commercially available software

search tools for viewing and searching the source code be installed on the Source Code

Computer, including plugins that may need to be downloaded from the internet through Visual

Studio Code and other software. If such a request is made, the Requesting Party shall provide

the Producing Party with the physical media containing such software tools at least seven (7)

days in advance of the date upon which the Receiving Party wishes to have the additional

software tools available for use on the Source Code Computer or direct the Producing Party to

where the software tools or plugins may be obtained on the internet. The Producing Party shall

not be required to install software or plugins that requires substantial, unreasonable

modifications to the hardware or software of the computer(s) and may object to a software tool

installation within four (4) days of the Receiving Party’s request. Costs associated with the

purchase or installation of such software tools, including any licenses, shall be borne by the party

requesting its use. The Parties acknowledge that the Requesting Party may request the

installation of additional software after the Source Code Computer has been initially set up and

its connectivity restricted. The Producing Party shall cooperate in good faith to install such

plugins or other software as soon as possible, but, in any event, within seven (7) days of the date

they are requested, to the extent the Producing Party does not have a good faith, reasonable

objection.

       8.      The Receiving Party shall be entitled to request printed copies of limited aspects

of the source code. To designate the pages for printing, the Reviewing Party shall print the

selected page to an electronic PDF and place the PDF files in a folder on the desktop of the




                                                -3-
 Case 1:18-cv-01608-RGA Document 35 Filed 02/14/20 Page 4 of 7 PageID #: 436



Source Code Computer that shall be clearly labeled as a location for pages of source code to be

printed. The Producing Party shall then print and produce the designated pages with the

appropriate Bates stamp and Protective Order designations. The Producing Party shall preserve

and maintain a copy of each electronic PDF placed in the desktop folder of the Source Code

Computer. A party may only seek to obtain printed copies of a reasonable number of pages,

narrowly tailored to the needs of this case. Unless agreed to in writing by the Producing Party,

the Receiving Party may not request printed copies of more than 25 consecutive pages, or an

aggregate total of more than 150 pages, of the source code. If necessary, the Receiving Party

may request printed copies of additional pages in excess of these limits, and such request, upon

showing of good cause, shall not be unreasonably denied by the Producing Party. If, after

meeting and conferring, the Producing Party and the Receiving Party cannot resolve the request

to receive printed copies of additional pages, the Receiving Party shall be entitled to seek the

Court’s resolution.

       9.      Printed copies of the source code shall be logged and maintained by the Receiving

Party in a secured, locked area under the direct control of counsel or experts for whom disclosure

has been cleared. The Receiving Party’s counsel may make a single copy of any printed pages of

source code, which shall be maintained in the same manner as the original printed pages. Any

printed pages of source code may not otherwise be copied, digitally imaged, or otherwise

duplicated, except in limited excerpts necessary to attach as exhibits to depositions, expert

reports, or court filings. The Receiving Party shall only include such excerpts as are reasonably

necessary for the purposes for which such part of the source code is used.

       10.     The Receiving Party’s outside counsel and expert shall be entitled to take notes

relating to the source code during inspection and may refer to and describe the source code as




                                                -4-
 Case 1:18-cv-01608-RGA Document 35 Filed 02/14/20 Page 5 of 7 PageID #: 437



necessary to utilize such notes, but may not copy any lines of the source code into the notes. Nor

will the Receiving Party’s outside counsel or experts copy any portion of any encryption keys or

passwords included in the source code. No copies of all or any portion of the source code may

leave the room in which the source code is inspected except as otherwise provided herein. The

Producing Party may visually monitor the activities of the Receiving Party’s representatives

during any source code review, but only to ensure that there is no unauthorized recording,

copying, or transmission of the source code.

       11.     Unless agreed to by the Producing Party, use or possession of any outside

electronic devices (e.g., USB memory sticks, mobile phones or tablets, cameras, laptops, floppy

disks, CDs, zip drives, or any device that can access the Internet or any other network or external

system, etc.) or any nonelectronic devices capable of similar functionality is prohibited while

accessing the Source Code Computer. All persons entering the locked room containing the

Source Code must agree to submit to reasonable security measures to ensure they are not

carrying any prohibited items before they will be given access to the locked room. The

Producing Party shall make a separate room close in proximity to the review room available for

the Receiving Party’s outside counsel and expert to leave personal belongings, including phones

and laptops, and in which such individuals may work and take notes and use their computers.

       12.     The Producing Party shall keep a log that records the identity of individuals who

enter the locked room to view the source code and when they enter and depart. The Receiving

Party shall log the identity of individuals to whom a copy of the source code is provided, when

the copy was provided to that person, and where the copy is stored. The other Party is entitled to

a copy of each log.




                                               -5-
 Case 1:18-cv-01608-RGA Document 35 Filed 02/14/20 Page 6 of 7 PageID #: 438



       13.     Within sixty (60) days after the issuance of a final, non-appealable decision

resolving all issues in the case, the Receiving Party shall serve upon the Producing Party the log

and, at the Producing Party’s option, either serve upon the Producing Party, or certify the

destruction of, all paper copies of the Producing Party’s source code. In addition, all persons to

whom the paper copies of the source code were provided must certify in writing that all copies of

the source code were returned to the counsel who provided them the information and that they

will make no use of the source code or of any knowledge gained from the source code in any

future endeavor.

       14.     Access to and review of the source code shall be strictly for the purpose of

investigating the claims and defenses at issue in the above-captioned case. No person shall

review or analyze any source code for purposes unrelated to this case, nor may any person use

any knowledge gained as a result of reviewing source code in this case in any other pending or

future dispute, proceeding, or litigation.



 By: /s/ David E. Moore                          By: /s/ Kelly E. Farnan
 David E. Moore (#3983)                          Kelly E. Farnan #4395)
 Bindu A. Palapura (#5370)                       Richards, Layton & Finger, P.A.
 Stephanie E. O’Byrne (#4446)                    One Rodney Square
 Potter Anderson & Corroon LLP                   920 North King Street
 Hercules Plaza, 6th Floor                       Wilmington, DE 19801
 1313 N. Market Street                           Tel: (302) 651-7700
 Wilmington, DE 19801                            farnan@rlf.com
 Tel: (302) 984-6000
 dmoore@potteranderson.com                       Of Counsel:
 bpalapura@potteranderson.com
 sobyrne@potteranderson.com                      Sten Jensen
                                                 Orrick, Herrington & Sutcliffe LLP
 Of Counsel:                                     Columbia Center
                                                 1152 15th Street, N.W.
 Steven Yovits                                   Washington, DC 20005-1706
 Constantine Koutsoubas                          Tel: (202) 339-8400
 Mark Scott                                      sjensen@orrick.com



                                               -6-
 Case 1:18-cv-01608-RGA Document 35 Filed 02/14/20 Page 7 of 7 PageID #: 439



 Kelley Drye & Warren LLP
 333 West Wacker Drive                      Clement Seth Roberts
 Chicago, IL 60606                          Orrick, Herrington & Sutcliffe LLP
 Tel: (312) 857-7070                        The Orrick Building
 syovitw@kelleydrye.com                     405 Howard Street
 ckoutsoubas@kelleydrye.com                 San Francisco, CA 94105-2669
 mascott@kelleydrye.com                     Tel: (415) 773-5700
                                            croberts@orrick.com
 Clifford Katz
 Kelley Drye & Warren LLP                   Alyssa Caridis
 101 Park Avenue                            Orrick, Herrington & Sutcliffe LLP
 New York, NY 10178                         777 South Figueroa Street
 Tel: (212) 808-7800                        Suite 3200
 ckatz@kelleydrye.com                       Los Angeles, CA 90017-5855
                                            Tel: (415) 629-2020
 Attorneys for Plaintiff Gracenote, Inc.    acaridis@orrick.com

                                            Attorneys for Defendant Free Stream
                                            Media Corp. d/b/a Samba TV



        IT IS SO ORDERED this ____ day of ________________________, 2020.


                                                       ______________________________
                                                       The Honorable Richard G. Andrews
                                                       United States District Judge




6574813/45232




                                           -7-
